
	

115 HR 309 : National Clinical Care Commission Act
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 309
		IN THE SENATE OF THE UNITED STATES
		January 10, 2017 Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Public Health Service Act to foster more effective implementation and coordination of
			 clinical care for people with a complex metabolic or autoimmune disease, a
			 disease resulting from insulin deficiency or insulin resistance, or
			 complications caused by such a disease, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Clinical Care Commission Act. 2.Establishment of a national clinical care commissionPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following new section:
			
				399V–7.National clinical care commission
 (a)EstablishmentThere is hereby established, within the Department of Health and Human Services, a National Clinical Care Commission (in this section referred to as the Commission) to evaluate, and recommend solutions regarding better coordination and leveraging of, programs within the Department and other Federal agencies that relate in any way to supporting appropriate clinical care (such as any interactions between physicians and other health care providers and their patients related to treatment and care management) for individuals with—
 (1)one or more complex metabolic or autoimmune diseases; (2)one or more diseases resulting from insulin deficiency or insulin resistance; or
 (3)complications caused by one or more of any of such diseases. (b)Membership (1)In generalThe Commission shall be composed of the following voting members:
 (A)The heads (or their designees) of the following Federal agencies and departments: (i)The Centers for Medicare & Medicaid Services.
 (ii)The Agency for Healthcare Research and Quality. (iii)The Centers for Disease Control and Prevention.
 (iv)The Indian Health Service. (v)The Department of Veterans Affairs.
 (vi)The National Institutes of Health. (vii)The Food and Drug Administration.
 (viii)The Health Resources and Services Administration. (ix)The Department of Defense.
 (B)Twelve additional voting members appointed under paragraph (2). (C)Such additional voting members as may be appointed by the Secretary, at the Secretary’s discretion, from among the heads (or their designees) of governmental or nongovernmental entities that impact clinical care of individuals with any of the diseases and complications described in subsection (a).
 (2)Additional membersThe Commission shall include additional voting members appointed by the Secretary, in consultation with national medical societies and patient advocacy organizations with expertise in the care and epidemiology of any of the diseases and complications described in subsection (a), including one or more such members from each of the following categories:
 (A)Clinical endocrinologists. (B)Physician specialties (other than as described in subparagraph (A)) that play a role in diseases and complications described in subsection (a), such as cardiologists, nephrologists, and eye care professionals.
 (C)Primary care physicians. (D)Non-physician health care professionals, such as certified diabetes educators, registered dieticians and nutrition professionals, nurses, nurse practitioners, physician assistants.
 (E)Patient advocates. (F)National experts in the duties listed under subsection (c).
 (G)Health care providers furnishing services to a patient population that consists of a high percentage (as specified by the Secretary) of individuals who are enrolled in a State plan under title XIX of the Social Security Act or who are not covered under a health plan or health insurance coverage.
 (3)ChairpersonThe voting members of the Commission shall select a chairperson from the members appointed under paragraph (2) from the category under paragraph (2)(A).
 (4)MeetingsThe Commission shall meet at least twice, and not more than four times, a year. (5)Board termsMembers of the Commission appointed pursuant to subparagraph (B) or (C) of paragraph (1), including the chairperson, shall serve for a 3-year term. A vacancy on the Commission shall be filled in the same manner as the original appointments.
 (c)DutiesThe Commission shall— (1)evaluate programs of the Department of Health and Human Services regarding the utilization of diabetes screening benefits, annual wellness visits, and other preventive health benefits that may reduce the incidence of the diseases and complications de scribed in subsection (a), including identifying problems regarding such utilization and related data collection mechanisms and make recommendations;
 (2)identify current activities and critical gaps in Federal efforts to support clinicians in providing integrated, high-quality care to individuals with any of the diseases and complications described in subsection (a);
 (3)make recommendations regarding the coordination of clinically based activities that are being supported by the Federal Government with respect to the diseases and complications described in subsection (a);
 (4)make recommendations regarding the development and coordination of federally funded clinical practice support tools for physicians and other health care professionals in caring for and managing the care of individuals with any of the diseases and complications described in subsection (a), specifically with regard to implementation of new treatments and technologies;
 (5)evaluate programs described in subsection (a) that are in existence as of the date of the enactment of this section and determine if such programs are meeting the needs identified in paragraph (2) and, if such programs are determined as not meeting such needs, recommend programs that would be more appropriate;
 (6)recommend, with respect to the diseases and complications described in subsection (a), clinical pathways for new technologies and treatments, including future data collection activities, that may be developed and then used to evaluate—
 (A)various care models and methods; and (B)the impact of such models and methods on quality of care as measured by appropriate care parameters (such as A1C, blood pressure, and cholesterol levels);
 (7)evaluate and expand education and awareness activities provided to physicians and other health care professionals regarding clinical practices for the prevention and treatment of the diseases and complications described in subsection (a);
 (8)review and recommend appropriate methods for outreach and dissemination of educational resources that—
 (A)address the diseases and complications described in subsection (a); (B)are funded by the Federal Government; and
 (C)are intended for health care professionals and the public; and (9)carry out other activities, such as activities relating to the areas of public health and nutrition, that the Commission deems appropriate with respect to the diseases and complications described in subsection (a).
						(d)Operating plan
 (1)Initial planNot later than 90 days after its first meeting, the Commission shall submit to the Secretary and the Congress an operating plan for carrying out the activities of the Commission as described in subsection (c). Such operating plan may include—
 (A)a list of specific activities that the Commission plans to conduct for purposes of carrying out the duties described in each of the paragraphs in subsection (c);
 (B)a plan for completing the activities; (C)a list of members of the Commission and other individuals who are not members of the Commission who will need to be involved to conduct such activities;
 (D)an explanation of Federal agency involvement and coordination needed to conduct such activities; (E)a budget for conducting such activities;
 (F)a plan for evaluating the value and potential impact of the Commission’s work and recommendations, including the possible continuation of the Commission for the purposes of overseeing their implementation; and
 (G)other information that the Commission deems appropriate. (2)UpdatesThe Commission shall periodically update the operating plan under paragraph (1) and submit such updates to the Secretary and the Congress.
 (e)Final reportBy not later than 3 years after the date of the Commission’s first meeting, the Commission shall submit to the Secretary and the Congress a final report containing all of the findings and recommendations required by this section. Not later than 120 days after the submission of the final report, the Secretary shall review the plan required by subsection (d)(1)(F) and submit to the Congress a recommendation on whether the Commission should be reauthorized to operate after fiscal year 2021.
 (f)SunsetThe Commission shall terminate 120 days after submitting its final report, but not later than the end of fiscal year 2021..
		Passed the House of Representatives January 9, 2017.Karen L. Haas,Clerk
